                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


TRY ANG,

               Petitioner,
                                          No. 19-cv-11537-DLC
                      v.

MARCOS D. CHARLES, Acting Field
Office Director, Immigration and
Customs Enforcement and Removal
Operations, Burlington,
Massachusetts,

                Respondent.


               ORDER ON RESPONDENT’S MOTION TO DISMISS
                  PETITION FOR WRIT OF HABEAS CORPUS

CABELL, U.S.M.J.

        The petitioner, a Cambodian national under a final order of

removal but on supervised release since 2008, filed this petition

on July 12, 2019.    (D. 1).   At that time, he expected to be shortly

taken into custody by Immigration and Customs Enforcement (ICE)

because ICE had notified him that he would be deported on July 24,

2019.    The petitioner sought a writ of habeas corpus ordering his

release or, in the alternative, an order prohibiting ICE from

taking him into custody or removing him from this district.

        While Ang reported to ICE as directed on July 17, 2019, he

was not taken into custody.       Instead, he remained on supervised

release.     Thereafter, the respondent filed a motion to dismiss
this petition for failure to state a claim, lack of ripeness, and

lack of jurisdiction.      (D. 12).

      The court convened a hearing on this matter on March 24, 2020

(D. 17), at which time the petitioner’s counsel stated that Ang is

still on supervised release and does not appear under a current

threat of removal.   While petitioner’s counsel stated that Ang has

no more relief available through administrative channels, Ang’s

wife has applied for a visa under which the petitioner would be a

derivative beneficiary.      The petitioner’s counsel stated that he

is   optimistic   that   this   visa       will   be   granted   and   that   the

petitioner’s immigration issues will be resolved.

      The petitioner’s counsel continued that, given the current

situation, he saw no ongoing dispute before this court and did not

oppose the respondent’s motion to dismiss.

         Therefore, it is ORDERED that the Respondent’s Motion to

Dismiss (D. 12) is GRANTED and that the Petition for Writ of Habeas

Corpus (D. 1) is DISMISSED.       This dismissal is without prejudice

to the petitioner’s right to file a subsequent petition for writ

of habeas corpus based on changed circumstances.



SO ORDERED.                                  /s/ Donald L. Cabell
                                             DONALD L. CABELL, U.S.M.J.


DATED:    March 24, 2020

                                       2
